HANFORD, District Judge
(after stating the facts as above). The jurisdiction of the court over this case is disputed on the ground that the controversy does not involve, anything exceeding $2,000 in value. The complainant contends that the subject of the controversy is its right to inclose the right of way; that an open way across its tracks by which animals may come upon the roadbed is a menace to the safety of all trains; that accidents which may happen by reason of collisions with animals which the utmost vigilance may not prevent may cause personal injuries to and death of many of its passengers and employés, and destruction of property of immense value; that the difference in value to it of an inclosed right of way compared with an uninclosed right of way is very great; and that the exact or proximate value cannot be calculated. This contention is strongly supported by uncontradicted evidence as to all the, facts involved. On the other hand, the defendants contend that the question of jurisdiction is to be determined by the application of the rule that for the appropriation of the land required for its right of way with full title and absolute dominion over it, including the right to inclose it, the complainant will only be obligated to pay the reasonable value of the land actually appropriated and the amount of damages which the owners of the land may be entitled to claim by reason of the construction and operation of the railroad; that if the complainant prevails in this lawsuit the defendants will only lose the amount of such value and damages, the aggregate amount of which constitutes the pecuniary value of the subject of controversy; and that the evidence does not prove said amount to be more than $2,000.
It is my opinion that in the mere statement of the two opposing propositions the superior strength of the defendants’ position, in reason, is obvious; for if the court should grant a decree'in favor of the complainant for all the relief .demanded it will gain and the defendants will lose only the pecuniary advantage of having possession and complete control of the right of way, and the value thereof cannot be greater than the amount which the complainant would be obliged to pay to the defendants in order to acquire possession and complete control, if it did not claim to be already entitled thereto. The authorities also sustain the defendants’ theory of the law. 18 Encyc. Pl. & Pr. 270, n. 2; Security Company v. Gay, 145 U. S. 123, 12 Sup. Ct. 815, 36 L. Ed. 646; Clay Center v. Farmers’ Loan & Trust Co., 145 U. S. 224, 12 Sup. Ct. 817, 36 L. Ed. 685; Washington & Georgetown R. R. Co. v. District of Columbia, 146 U. S. 227, 13 Sup. Ct. 64, 36 L. Ed. 951; United States v. Wanamaker, 147 U. S. 149, 13 Sup. Ct. 279, 37 L. Ed. 118.
*981The pleadings make an issue, and the burden of proof is upon the complainant, and, as the case was tried only upon the complainant’s theory, no evidence was offered with respect to the value of the right of way nor of the amount of damages caused by the railroad, and the court is unable to make the findings necessary to sustain its jurisdiction. Therefore the case must be dismissed.
Were the complainant’s theory accepted the result would be the same, for there is no certainty that trains will be wrecked in consequence of the opening of the right of way fence at the particular place in controversy, and it is not possible to even conjecture tfie amount of the damages if one or more such accidents should occur, nor will closed gates afford absolute protection against accidents of the kind apprehended. Hence the value of the right to maintain closed gates cannot be calculated, and the case falls within the rule that, where jurisdiction depends upon a specified amount, jurisdiction does not attach to any case in which the right involved cannot be calculated in money. 1 Encyc. Pl. & Pr. 719; Kurtz v. Moffitt, 115 U. S. 498, 6 Sup. Ct. 148, 29 L. Ed. 458.
A decree will be entered dismissing the case, with costs.